UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7406


ROBERT EARL VANCE,

                                              Plaintiff - Appellant,

          versus


PHILLIP MCCLOUD; RANDALL; PATRICIA WILLIAMS;
AMY ENLOE,

                                            Defendants - Appellees,


PERRY CORRECTIONAL INSTITUTION,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(CA-03-3515)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Earl Vance, Appellant Pro Se. William Benson Darwin, Jr.,
HOLCOMBE, BOMAR, GUNN & BRADFORD, P.A., Spartanburg, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Earl Vance appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.             See Vance v.

McCloud, No. CA-03-3515 (D.S.C. Aug. 19, 2005).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -